Citation Nr: 1450151	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-15 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease prior to January 25, 2011.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease for the period from January 25, 2011, to March 25, 2014.

3.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease on or after March 25, 2014.

4.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to coronary artery disease.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the February 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation from August 10, 2010, and a 30 percent evaluation from January 25, 2011.  In the February 2012 rating decision, the RO denied service connection for hypertension and acquired psychiatric disorder and entitlement to TDIU.

During pendency of this appeal, the RO issued another rating decision in April 2014 and increased the evaluation for coronary artery disease to 60 percent effective from March 25, 2014.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board remanded the case for further development in January 204.  The case has since been returned to the Board for appellate review.

The Virtual VA paperless claims processing system contains copies of VA medical records, as well as records regarding disability benefits from the Social Security Administration (SSA) that were considered by the RO in the most recent supplemental statement of the case and a copy of a brief.  The remainder of the documents in that file are either irrelevant or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) likewise contains some duplicative documents.

The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's coronary artery disease has been manifested by a left ventricular ejection fraction of 50 percent, but he has not had chronic congestive heart failure, a workload of 3 METs or less, or left ventricular ejection fraction of less than 30 percent.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent evaluation, but no higher, for coronary artery disease have been for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014);           38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R.                § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for coronary artery disease.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for coronary artery disease.

In addition, the duty to assist the Veteran has also been satisfied in this case.                The Veteran's service treatment records and all identified, pertinent, and available post-service medical records are in the claims file and were reviewed by the AOJ and the Board.  The Veteran also provided lay statements in support of his claim, and the AOJ secure records from Social Security Administration (SSA).  He has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Veteran was also afforded VA examinations in September 2011 and March 2014 for coronary artery disease.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and complaints as well as on an examination.   Moreover, they fully address the rating criteria that are relevant to rating the disability in this case.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined. 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board had remanded the case in January 2014, in pertinent part, to request that the Veteran identify any outstanding medical records, to secure SSA records, and to afford him a VA examination in connection with his claim for a higher initial evaluation.  Following the remand, the AOJ sent him a letter in January 2014 requesting that he identify or submit any additional treatment records pertinent to his claims and obtained outstanding VA medical records, secured his SSA records, and afforded him an adequate VA ischemic heart disease examination in March 2014.  Therefore, the Board finds that there has been compliance with the January 2014 remand directives as they pertain to the claim being decided herein. See Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of the claim being decided herein.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27. 

The Veteran's service-connected coronary artery disease is currently assigned a 10 percent evaluation from August 10, 2010, a 30 percent evaluation from January 25, 2011, and a 60 percent evaluation from March 25, 2013, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is contemplated when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or                x-ray.  An 60 percent rating percent is warranted when there is more than one episode of acute congestive heart failure in the past year, or; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.   A 100 percent disability evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Even if the requirement for a 10 percent (based on need for continuous medication) or 30 percent (based on presence of cardiac hypertrophy or dilatation) is met, METs testing is required, except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 38 C.F.R. § 4.100.

Initially, the Board notes that the Veteran's representative has requested an earlier effective date prior to March 25, 2014, for the assignment of a 60 percent rating for coronary artery disease.  However, the Board finds that it is not necessary to address the claim for an earlier effective date because that time period remains on appeal and will be addressed below.   

Turing to the evidence of record, the Board notes that a private physician completed an Ischemic Heart Disease Disability Benefits Questionnaire (VA Form 21-0960A-1) in January 2011.  In particular, the physician indicated that the Veteran's medications included metoprolol, simvastatin, and Aspirin.  It was noted that the most recent METs estimate was 7 in December 2005. There was evidence of cardiac hypertrophy or dilatation on a January 2011 echocardiogram, which also determined there was left ventricular ejection fraction of greater than 55 percent.  By the Veteran's report, he was unable to work due to coronary artery disease. 

The Veteran was afforded a VA examination in September 2011 at which time it was noted that he had a history of a myocardial infarction in 2005.  He was diagnosed with coronary artery disease and unstable angina.  It was also that he had undergone a cardiac catheterization in June 2005 and had been managed with medications since then by his private cardiologist.  An echocardiogram in August 2008 had shown borderline reduced left ventricular function with an ejection fraction of 50 to 55 percent, segmental wall motion abnormality suggestive of coronary artery disease, mild aortic insufficiency, mitral valve prolapse with trace mitral regurgitation, and mild dilatation of the ascending aorta.  The Veteran indicated that he had atypical substernal chest pain lasting one to two minutes about twice per month, usually at rest, nonradiating, without associated nausea or diaphoresis.  He did not describe any functional limitations related to coronary artery disease, but it was noted that he was last employed as a carpenter in March 2011.  The Veteran stated that he had been laid off frequently by his employers because they were concerned that he could not perform heavy labor due to his heart condition, and he described it as a "stigma."  The VA examiner considered the Veteran's conditions of coronary artery disease, unstable angina, and non-ST elevation myocardial infarction to fall within the generally accepted medical definition of ischemic heart disease.  Continuous medication was required for control of the Veteran's heart condition, consisting of Aspirin, metoprolol, simvastatin, and sublingual nitroglycerin.  The Veteran had not experienced congestive heart failure.  There was no cardiac arrhythmia, heart valve condition, or pericardial adhesions.  He had not been hospitalized for a cardiac condition since the prior June 2005 procedure.  His heart rhythm was regular, point of maximal impact was the fifth intercostal space, and heart sounds were normal.  There was no jugular-venous distension, and auscultation of the lungs was clear.  The Veteran's peripheral pulses were also normal, and there was no peripheral edema.  The Veteran did not have any scars related to his coronary artery disease condition or treatment associated with it.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  It was further noted that an August 2008 echocardiogram had shown left ventricular ejection fraction of 50 to 55 percent with normal wall motion and wall thickness. On an interview based METS test, the Veteran denied experiencing symptoms with any level of physical activity.  The Veteran's heart condition was not considered to impact his ability to work. 

The Veteran was provided another VA examination in April 2014 during which he was again noted to have ischemic heart disease. His treatment plan included taking continuous medication for the diagnosed condition.  There was no history of implantation of a cardiac pacemaker or cardioverter defibrillator, and the Veteran did not have congestive heart failure. A diagnostic exercise test had not been conducted, but his estimated METs level was 3-5 METs, with symptoms of dyspnea, fatigue, angina and dilatation.  This METs level had been found to be consistent with activities, such as light yard work, mowing grass (power mower), and brisk walking. There was no evidence of cardiac hypertrophy or dilatation on an August 2008 echocardiogram.  That same study had shown left ventricular ejection fraction of 50 to 55 percent.  The Veteran's ischemic heart disease impacted his ability to work, in that his continuing angina, fatigue, dizziness was, per history, getting worse, and his METs level was 3 to5.  The Veteran was informed that another stress echocardiogram test was scheduled in furtherance of the VA examination, but notably, the Veteran declined.  The Veteran was considered to have moderate to severe occupational impairment.

The examiner further indicated that, since the prior VA examination, the Veteran experienced more palpitations and lightheadedness, and he had had chest discomfort a few months prior, which he described as starting from both shoulders that he felt was musculoskeletal.  There was no diaphoresis, but he claimed he had shortness of breath.  All of these symptoms disappeared in 10 days.  He felt that he was always tired, but he was able to do such tasks as collecting coins and stamps, vacuuming his house, and yard work with a sit down mower.  He was laid off from his last job as a master carpenter three weeks after the last VA examination.  He was unable to do half of what he used to do because of chest pain.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 60 percent evaluation for his coronary artery disease throughout the appeal period.  

Under Diagnostic Code 7005, a 60 percent rating is warranted if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In this case, both VA examinations noted that an August 2008 echocardiogram showed a left ventricular ejection fraction of 50 to 55 percent, and the lower end of that test result falls squarely within the criteria for a 60 percent rating.  The Board does observe that a January 2011 echocardiogram found a left ventricular ejection fraction greater than 50 percent.  However, given the fact that the Veteran met the criteria prior to the appeal period and has continued to have the same symptomatology, if not worse, the Board finds that there is reasonable doubt in this case.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, a 60 percent evaluation is warranted for the entire appeal period.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 60 percent at any point during the appeal period.  However, the Veteran has not been shown to have met the criteria for the next higher 100 percent rating under Diagnostic Code 7005.  In this regard, the aforementioned evidence does not show that he has had chronic congestive heart failure (or any congestive heart failure for that matter); a workload of 3 METs or less with dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's coronary artery disease was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R.                    § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.   A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including angina, dyspnea, fatigue, and dizziness.  Moreover, as discussed above, there is a higher 100 percent rating available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected coronary artery disease, under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial 60 percent evaluation, but no higher, is granted for the entire appeal period.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  He has claimed that he has a psychiatric disorder secondary to his service-connected coronary artery disease, and he has reported experiencing anxiety, which he is competent to state.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any acquired psychiatric disorder that may be present.

The Board also observes that a March 2014 VA examiner stated that the Veteran has never had a diagnosis of hypertension.  However, the Virtual VA file now contains SSA records documenting the Veteran as having essential hypertension.  It is unclear as to whether the examiner had access such records.  Therefore, an addition examination and medical opinion are necessary.

Lastly, the Board finds Board that any decision with respect to the Veteran's service connection claims remanded herein may affect the claim for TDIU.  Therefore, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Therefore, a remand of this entire matter is warranted.

Accordingly, these claims are REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and hypertension that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should take a medical history from the Veteran regarding the onset of the disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then identify any current psychiatric disorder.  For each diagnosis identified (if any), the examiner should state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's military service.  

The examiner should also opine as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected coronary artery disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to                    the Board.

3.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  It should be specifically noted that there are SSA records in Virtual VA noting essential hypertension. 

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state whether the Veteran has had hypertension at any point since filing his claim for service connection (or close proximity thereto).  In making this determination, the examiner should consider the SSA records noting essential hypertension.

If the Veteran is found to have or to have had hypertension at some point during the appeal period, the examiner should state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's military service.  

The examiner should also opine as to whether it is at least as likely as not that hypertension was either caused by or permanently aggravated by the Veteran's service-connected coronary artery disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to                    the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the effect of his service-connected disability on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the SSA records.

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disability.  If service connection is granted for any disability in addition to coronary artery disease, he or she should also address the combined effect of those disabilities on the Veteran's ability to engage in any type of full-time employment. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After completing these actions, the AOJ should ensure that there has been compliance with the remand directives and should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


